          Case 1:20-cv-03282-RDM Document 5 Filed 12/02/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                        )
 AMERICAN OVERSIGHT,                    )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                Case No. 20-cv-03282 (RDM)
                                        )
 U.S. DEPARTMENT OF HEALTH AND          )
 HUMAN SERVICES, ET AL.,                )
                                        )
                            Defendant. )
                                        )



                        NOTICE OF FILING PROOF OF SERVICE

       American Oversight, through undersigned counsel, respectfully submits the attached

Declaration of Service as proof that service of process has been effected on the U.S. Attorney for

the District of Columbia, the U.S. Attorney General, and Defendants U.S. Department of Health

and Human Services, Food and Drug Administration, and Centers for Medicare and Medicaid

Services in the above-captioned matter.



Dated: December 2, 2020                              Respectfully submitted,


                                                     /s/ Christine H. Monahan___
                                                     Christine H. Monahan
                                                     D.C. Bar No. 1035590

                                                     AMERICAN OVERSIGHT
                                                     1030 15th Street NW, B255
                                                     Washington, DC 20005
                                                     (202) 869-5244
                                                     christine.monahan@americanoversight.org
                                                     Counsel for Plaintiff
            Case 1:20-cv-03282-RDM Document 5 Filed 12/02/20 Page 2 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                        )
 AMERICAN OVERSIGHT,                    )
                                        )
                             Plaintiff, )
                                        )
 v.                                     )                 Case No. 20-cv-03282 (RDM)
                                        )
 U.S. DEPARTMENT OF HEALTH AND          )
 HUMAN SERVICES, ET AL.,                )
                                        )
                            Defendant. )
                                        )


                                DECLARATION OF SERVICE

       I, MARIUXI A. PINTADO, hereby declare as follows:

       1.      I am employed as a Paralegal at American Oversight.

       2.      On November 13, 2020, American Oversight initiated the above-captioned matter

in the U.S. District Court for the District of Columbia. On November 13, 2020, the Court issued

signed summonses for service.

       3.      On November 13, 2020, I served the summonses and copies of the Complaint and

Exhibit A on the U.S. Attorney for the District of Columbia, the U.S. Attorney General, and

Defendants U.S. Department of Health and Human Services, Food and Drug Administration, and

Centers for Medicare and Medicaid Services. Service was effected by Certified U.S. Mail,

return-receipt requested on the U.S. Attorney General, the U.S. Attorney for the District of

Columbia, and the Defendants.

       4.      As of November 25, 2020, according to USPS Tracking, the tracking information

had still not been updated on the U.S. Attorney for the District of Columbia. Accordingly, I
             Case 1:20-cv-03282-RDM Document 5 Filed 12/02/20 Page 3 of 3




served new copies of the summonses, the Complaint, and Exhibit A on the U.S. Attorney for the

District of Columbia on November 25, 2020, again by U.S. Mail, First-Class return-receipt

requested.

        5.      According to USPS Tracking, service of process was effected on the

U.S. Attorney for the District of Columbia, 555 Fourth Street NW, Washington, DC 20530 on

November 30, 2020.

        6.      According to USPS Tracking, service of process was effected on the

U.S. Attorney General, 950 Pennsylvania Avenue NW, Washington, DC 20530 on

November 19, 2020.

        7.      According to USPS Tracking, service of process was effected on Defendant

U.S. Department of Health and Human Services, 200 Independence Avenue SW, Washington,

DC 20201 on November 18, 2020.

        8.      According to USPS Tracking, service of process was effected on Defendant Food

and Drug Administration, 10903 New Hampshire Avenue, White Oak, MD 20903 on November

16, 2020.

        9.      According to USPS tracking, service of process was effected on Defendant

Centers for Medicare and Medicaid Services, 7500 Security Boulevard, Baltimore, MD 21244 on

November 23, 2020.

        10.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.


Dated: December 2, 2020                              _______________________
                                                         Mariuxi A. Pintado
